Citation Nr: 1415682	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  05-32 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left foot disability, claimed as secondary to service-connected lumbosacral strain, lumbar disc herniation L4-L5. 

2.  Entitlement to service connection for a left ankle disability, claimed as secondary to service-connected lumbosacral strain, lumbar disc herniation L4-L5. 

3.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected lumbosacral strain, lumbar disc herniation L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to May 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Atlanta, Georgia, has jurisdiction of the Veteran's claims file. 

The Board remanded this appeal for additional development in April 2011, November 2012, and May 2013.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Left foot, left knee, and left ankle disabilities did not have onset in, and are not related to military service, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left foot disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).
 
The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in March 2004.  As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence) and of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice).

A December 2012 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  To the extent that the Dingess notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured because after the RO provided content-complying VCAA notice, the claim was readjudicated in a supplemental statement of the case issued in July 2013.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records as well as VA and private medical treatment records have been obtained.  VA provided the Veteran with VA examinations in June 2011 and January 2013.  Additional addendum opinions were provided in June 2013 and July 2013.  The VA examinations and addendum opinions, viewed cumulatively, are adequate to decide the claims.  The VA examination reports are adequate for the purposes of deciding the claims on appeal because the examiners conducted clinical evaluations, reviewed the medical history, and described the disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Legal Criteria

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131 (peace time service). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact (i.e. admissible).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  When the evidence is admissible, the Board must then determine whether the evidence is credible.  

Credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). Credible evidence is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, it has no probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks service connection for a left foot, left ankle, and a left knee disability.  

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's claimed left foot, left ankle, and left knee disabilities are causally related to his military service or to his service-connected lumbosacral strain, lumbar disc herniation L4-L5.  

In reaching this determination, the Board notes that none of these disabilities are shown to have had onset during active service.  The service treatment records are negative for any complaint, diagnosis or treatment related to the left knee or left foot.  The Veteran did however sustain a left ankle injury during service in February 1978.  This injury was assessed as possible sprain left ankle and tendonitis, but the records are absent any subsequent complaints or treatment for the left ankle from 1978 to service discharge in 1979.  At the separation examination in May 1979, the Veteran's lower extremities and feet were noted to be clinically normal.    

On the basis of the service treatment records alone, left foot, left ankle, and left knee disorders were not affirmatively shown to have been present in service.  The service records are highly probative as to the Veteran's condition during service.  This evidence weighs heavily against the claim.  Service connection for left foot, left ankle, and left knee disorders under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

The VA records and examination reports show the Veteran is currently diagnosed with degenerative arthritis in the left foot and ankle, and degenerative joint disease in the left knee.  Arthritis is listed as a chronic disease in 38 C.F.R. § 3.309(a).  Therefore, chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) potentially apply.  

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  As there is not one entry in the service treatment records, pertaining to the left knee, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic left knee disability and sufficient observation to establish chronicity during service.  

In addition, as symptoms of left foot and left ankle arthritis were not noted, that is, observed, in service, and as there is no competent evidence either contemporaneous with or after service that symptoms of arthritis were noted during service and have continued since service, and as the Veteran has not asserted otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.

Service connection may still be shown if the pertinent evidence establishes that a post-service disorder was incurred in service.  38 C.F.R. § 3.303(d).  To this end, the Veteran contends his left foot, ankle and knee disabilities were incurred in service; or in the alternative, are secondary to his service-connected lumbosacral strain, lumbar disc herniation L4-L5.  

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Secondary service connection may be granted for a disability that is proximately due to or the result of a service- connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v Brown, 7 Vet. App. 439 (1995). 
 
There is no competent evidence, lay or medical, that shows the Veteran's current left foot, left ankle, and left knee disabilities are related to service, or to his service-connected lumbar spine disability.  

As a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, degenerative arthritis and degenerative joint disease are not 'simple' medical conditions.  These conditions falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  

These disorders are also not conditions under case law that has been found to be capable of lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  Degenerative arthritis and degenerative joint disease are more analogous to internal disease processes such as rheumatic fever than either varicose veins, a dislocated shoulder, or a broken leg.  For this reason, they are not the type of condition under case law that have been found to be capable of lay observation.  

As degenerative arthritis and degenerative joint disease are not conditions that can be identified based on personal observation, either by case law or as simple medical conditions; any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between these conditions and his active duty service, and his service-connected lumbar spine disability.  For these reasons, his lay opinion regarding causal nexus is not competent evidence and cannot be considered as competent lay evidence favorable to claim.  

As the Veteran's lay evidence is not competent evidence on the material issue of fact pertaining to causal nexus, the Board looks to the medical evidence.  

In July 2004, the Veteran was provided a VA joints examination to evaluate his claimed left knee and left ankle disabilities.  The Veteran complained of back pain radiating to the left knee and ankle.  He reported a history of arthroscopic surgery on his left knee in June 2004 for torn cartilage.  After performing a physical examination and reviewing the results of X-rays of the left knee and ankle, the diagnoses included pain in the left knee, most likely due to residuals of surgery, and pain in the left ankle, with unknown etiology.  Electromyography (EMG) was ordered to rule out radicular pain from L4-5 nerve root.

In August 2004, the Veteran underwent EMG and nerve conduction studies (NCS).  It was noted that the Veteran had left leg and ankle pain of approximately 18 months duration.  The conclusion of the EMG/NCS was of abnormal study, which was suggestive of an abnormality affecting the low lumbar roots.  In September 2004, the July 2004 VA examiner provided an addendum and opined that it is at least as likely as not that the Veteran's complaints of left ankle pain, but not the knee, are caused by the lumbar disc disease.  

In June 2011 a VA examiner opined that it is less likely as not that the Veteran's left knee or ankle conditions are related to his period of active duty service.  The rationale was that there were no significant injuries in either of these areas during the Veteran's period of active duty.  The examiner also explained that the Veteran is a very large gentleman with pes planus, which most likely has developed into arthritic changes in the ankle.  The examiner also opined that it is less likely as not that the Veteran's current left knee and left ankle conditions are related to the lumbar spine condition.  The examiner noted that the Veteran's thoracolumbar spine condition results in symptoms of radicular pain down the left leg which causes pain in the posterolateral left knee and posterolateral left ankle, but these are radicular symptoms from the back condition.  The examiner indicated that there is no cause and effect relationship between the lumbar spine and the knee and ankle.  

In January 2013, a VA examiner opined that the Veteran's left knee and left ankle conditions were less likely than not incurred in or caused by a claimed in-service injury, event or illness.  The examiner, a board certified orthopedic surgeon, also stated that the Veteran's left knee and left ankle degenerative arthritic changes are not secondary to his lumbar spine condition.  The examiner explained that the degenerative changes in the Veteran's left knee and left ankle are normal for someone his same age and that the same X-ray changes are frequently seen in patients in their late 40s or 50s who do not have symptomatic lumbar spine problems.  The examiner also indicated that the Veteran's obesity was accelerating the normal "wear and tear" (degenerative arthritis) in his left knee and left ankle.  The examiner explained that the orthopedic literature (biomechanical studies) clearly report that the force across a knee joint is approximately 3 times body weight.  This means that someone who is 50 pounds overweight is putting an additional 150 pounds (approximate) force (wear and tear) on their knee joint.  The examiner estimated that the Veteran was approximately 50 pounds overweight.

In addendums received in June 2013 and July 2013 addendum, the same examiner opined that the Veteran's lumbar spine problem had not aggravated the left ankle, left foot, and left knee disabilities.  The examiner again indicated that the degenerative changes in the Veteran's left extremity are normal for someone his same age and that the Veteran's obesity was accelerating the normal "wear and tear" (degenerative arthritis) in his left lower extremity.  The examiner also repeated his assertion that the orthopedic literature indicates that the force across a knee joint is approximately 3 times body weight.  He explained that this means that some who is 50 pounds overweight, such as the Veteran in this case, is putting an additional 150 pounds (approximate) force (wear and tear) on their knee joint.  

The Board finds that the most probative evidence concerning causal nexus consists of the opinions of the June 2011 and January 2013 VA examiners.  The examiners' opinions were supported by clinical rationale and were based on review of the claims file, the Veteran's history, orthopedic literature, and current physical findings.  The medical opinions are persuasive evidence in support of a finding that the Veteran's current left ankle, left ankle, and left knee disorders are not related to service and, were neither caused nor aggravated by his service-connected lumbosacral strain, lumbar disc herniation L4-L5.  

The Veteran has not otherwise provided any medical opinions on his behalf which shows his left ankle, left ankle, and left knee disorders are related to service or, are secondary to his service-connected lumbosacral strain, lumbar disc herniation L4-L5.  

The Board acknowledges that the Veteran experiences pain in his left foot, ankle, and knee.  However, the competent medical evidence shows that this pain is a neurological manifestation associated with his lumbosacral strain, lumbar disc herniation L4-L5.  In September 2004 a VA physician conducted an EMG and noted result was suggestive of an abnormality affecting the low lumbar roots.  This physician provided an opinion that it is at least as likely as not that the Veteran's complaints of left ankle pain are caused by his lumbar disc disease.  The June 2011 VA examiner also noted that the Veteran's thoracolumbar spine condition results in symptoms of radicular pain down the left leg which causes pain in the posterolateral left knee and posterolateral left ankle.  The examiner indicated these are radicular symptoms from the Veteran's back disability.  It is significant to note that the Board's November 2012 decision granted service connection for neurological manifestations affecting the Veteran's left lower extremity based on the June 2011 VA examination report.  This grant was implemented by a November 2012 rating decision.  Therefore, the Veteran is already receiving VA compensation for the pain he experiences in his left lower extremity as a result of his service-connected lumbosacral strain, lumbar disc herniation L4-L5.

Finally, because arthritis was not shown within one year of discharge from service, presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309(a) does not apply. 

As there is no credible lay evidence or competent medical evidence in favor of the claims for left foot, left ankle, and left knee disabilities, the preponderance of the evidence is against the claims under the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

ORDER

Service connection for a left foot disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


